Exhibit 10.51

 

AMENDMENT NUMBER SIX

TO THE

HEALTH NET, INC. 401(k) SAVINGS PLAN

(as amended and restated effective January 1, 2001)

 

WHEREAS, Health Net, Inc. (the “Company”) heretofore has adopted and maintains
the Health Net, Inc. 401(k) Savings Plan (the “Plan”) for the benefit of
eligible employees of the Company and certain of its affiliates;

 

WHEREAS, the Company desires to amend the Plan, effective January 1, 2006,
(i) to increase the salary deferral contribution limit from 17% to 30%; (ii) to
elect the alternative method of satisfying sections 401(k) and 401(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), as set forth in sections
401(k)(1) and 401(m)(1) of the Code and (iii) to amend the plan to comply with
U.S. Treasury regulations promulgated under sections 401(k) and 401(m) of the
Code;

 

WHEREAS, the Company has the power to amend the Plan pursuant to Section 15.1
thereof.

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the power of amendment
contained in Section 15.1 of the Plan, the Plan is amended, effective January 1,
2006, as follows:

 

1. Section 4.2(a) of the Plan is amended to substitute the number “30” for the
number “17” as it appears thrice therein.

 

2. Section 4.2(c) of the Plan is amended by removing the second and third
sentences in their entirety and replacing them with the following:

 

Catch-Up Contributions shall not be taken into account for purposes of
Section 4.3 or 7.5 of the Plan, and shall not be taken into account for any Plan
Year for purposes of the actual deferral percentage test and the actual
contribution percentage test set forth in Section 4.5(a) and (b) of the Plan.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of sections 401(a)(30), 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416 of the Code, as applicable, by reason of any Catch-up
Contributions.

 

3. Section 4.3(a) of the Plan is amended to delete the phrase “Notwithstanding
the provisions of Section 4.2” as it appears in the first sentence thereof.

 

4. Section 4.3(c) of the Plan is amended to insert the phrase “(adjusted for
gains and losses as determined pursuant to applicable regulations)” after the
phrase “The Committee shall direct the Trustee to distribute such amount” as it
appears in the last sentence thereof.

 

1



--------------------------------------------------------------------------------

5. Section 4.4(a) of the Plan is amended in its entirety to read as follows:

 

(a) Employer Matching Contributions. Subject to the limitations set forth in
Sections 4.5, 4.6 and 7.5, each Employer shall contribute for each payroll
period on behalf of each Participant, (i) an amount equal to 100 percent
(100%) of the Salary Deferral Contributions made on behalf of the Participant
for such payroll period, but only to the extent that such Salary Deferral
Contributions do not exceed three percent (3%) of such Participant’s
Compensation for such payroll period, and (ii) 50 percent (50%) of the Salary
Deferral Contributions made on behalf of the Participant for such payroll
period, but only to the extent that such Salary Deferral Contributions exceed
three percent (3%) but do not exceed five percent (5%) of such Participant’s
Compensation for such payroll period. Matching contributions made pursuant to
this subsection (a) are intended to meet the safe harbor matching contribution
requirement set forth in U.S. Treasury Regulation § 1.401(k)-3(c).

 

6. Section 4.4(b)(1) of the Plan is amended in its entirety to read as follows:

 

(1) Supplemental Matching Contributions. Subject to the limitations set forth in
Sections 4.5, 4.6 and 7.5, each Employer also shall contribute for each Plan
Year on behalf of each Participant a supplemental Matching Contribution equal to
the excess of (i) 100 percent (100%) of the Salary Deferral Contributions made
on behalf of the Participant for the Plan Year, to the extent that such Salary
Deferral Contributions do not exceed three percent (3%) of such Participant’s
Compensation for such Plan Year, plus (ii) fifty percent (50%) of the Salary
Deferral Contributions made on behalf of the Participant for the Plan Year, to
the extent that such Salary Deferral Contributions exceed three percent (3%) but
do not exceed five percent (5%) of such Participant’s Compensation for such Plan
Year, over the Matching Contributions made on behalf of such Participant
pursuant to Section 4.4(a) for such Plan Year.

 

7. Section 4.5(c)(1) of the Plan is amended in its entirety to read as follows:

 

(1) The “Average Deferral Percentage” for a Plan Year for a group of Eligible
Employees shall be the average of the ratios, calculated separately for each
Eligible Employee in the group to the nearest one-hundredth of one percent
(.01%), of the employer contributions made for the benefit of such Eligible
Employee to the total compensation for such Plan Year paid to such Eligible
Employee. For purposes of this paragraph, “employer contributions” shall mean
(a) Salary Deferral Contributions, as adjusted pursuant to Section 4.5(d)
(including excess contributions amounts other than excess contributions amounts
of Eligible Employees who are not Highly Compensated Employees that arise solely
from Salary Deferral Contributions made under the Plan or and contributions made
pursuant to a qualified cash or deferred arrangement described in section
401(k)(2) of the Code which are not catch-up contributions within the meaning of
section 414(v) of the Code under other plans of an Employer) and (b) any
qualified nonelective contributions or qualified matching contributions
designated by the Employer for this purpose pursuant to Section 4.5(e).

 

2



--------------------------------------------------------------------------------

8. Section 4.5(e) of the Plan is amended in its entirety to read as follows:

 

(e) Designation of Qualified Nonelective Contributions and Qualified Matching
Contributions. Each Plan Year, the Committee may require some or all of the
Employers to make, to the extent permitted by the Secretary of the U.S.
Department of Treasury, a “qualified nonelective contribution,” within the
meaning of section 401(m)(4)(C) of the Code, or a “qualified matching
contribution,” within the meaning of U.S. Treasury Regulation §
1.401(k)-2(a)(6), to the Plan for purposes of applying the tests set forth in
Section 4.5(a) or (b) (or both). Any qualified nonelective contribution to the
Plan shall be allocated to the accounts of those Participants who are not highly
compensated Employees (as defined in Section 4.5(c)) for the Plan Year with
respect to which such qualified nonelective contribution is made and who are
actively employed by the contributing Employer on the last day of the Plan Year
with respect to which such qualified nonelective contribution is made, in the
ratio which each such Participant’s Compensation for such Plan Year bears to the
total Compensation of all such Participants for such Plan Year. A qualified
matching contribution shall be allocated to the accounts of Participants who are
not highly compensated Employees (as defined in Section 4.5(c)) for the Plan
Year with respect to which such qualified matching contribution is made and who
are actively employed on the last day of the Plan Year with respect to which
such qualified matching contribution is made as a percentage of all or a portion
of each such Participant’s Salary Deferral Contributions as shall be designated
by the Company; provided, however, that such designation shall satisfy the
provisions of Treasury Regulation § 1.401(k)-2(a)(6).

 

9. Section 4.5 of the Plan is amended to insert a new subsection (f) after
subsection (e) to read as follows:

 

(f) Safe Harbor Election. Notwithstanding any provision of Section 4.5 to the
contrary, the Plan shall be deemed to have satisfied the actual deferral
percentage test of Section 4.5(a) and the actual contribution percentage test of
Section 4.5(b) for Plan Years commencing on or after January 1, 2006 as a result
of the Company’s election of an alternative method of satisfying the
nondiscrimination requirements of sections 401(k) and 401(m) of the Code as set
forth in sections 401(k)(12) and 401(m)(11) of the Code; provided, however, that
the actual contribution percentage test of Section 4.5(b) shall apply to the
extent that any Discretionary Matching Contributions are made pursuant to
Section 4.4(b)(2).

 

10. The second sentence of Section 7.1(a) is amended in its entirety to read as
follows:

 

The accounts maintained for a Participant, to the extent applicable, shall
consist of (i) a Profit Sharing Account, to which shall be credited the portion
of the Participant’s account balance attributable to Profit Sharing
Contributions made prior to the Merger Date and all Profit Sharing Contributions
made on behalf of the Participant pursuant to Section 4.1, (ii) a Salary
Deferral Contributions Account, to which shall be credited all Salary

 

3



--------------------------------------------------------------------------------

Deferral Contributions made pursuant to Section 4.2, (iii) a Post-2005 Matching
Contributions Account, to which shall be credited all Matching Contributions
made on or after January 1, 2006 pursuant to Section 4.4, (iv) a Pre-2006
Matching Contributions Account to which was credited all Matching Contributions
made before January 1, 2006 pursuant to Section 4.4, (v) a Rollover Account, to
which shall be credited all Rollover Contributions made pursuant to Article 5,
(vi) an After-Tax Account, to which shall be credited all after-tax
contributions transferred to the Plan from the FHC Plan and the QualMed Plan (or
any other plan qualified under section 401(a) of the Code), (vii) a Qualified
Nonelective Contribution Account and (viii) a Qualified Matching Contribution
Account.

 

11. The first sentence of Section 8.1(a) is amended in its entirety to read as
follows:

 

A Participant who terminates employment after the Effective Date shall be
entitled upon his termination of employment to the entire balance of the
Participant’s Salary Deferral Contributions Account, Rollover Account, After-Tax
Account, Qualified Nonelective Contributions Account, Qualified Matching
Contributions Account and Post-2005 Matching Contributions Account, and a
percentage of his or her Profit Sharing Account and Pre-2006 Matching
Contributions Account determined by reference to the number of the Participant’s
years of Service, in accordance with the following schedule:

 

12. The first sentence of Section 8.1(b) appearing before the colon is amended
in its entirety to read as follows:

 

Each Eligible Employee who was a participant in the FHC Plan immediately prior
to the effective date of the September 1, 1997 amendment and restatement of the
Plan and had commenced employment with an employer in the FHC Plan prior to
January 1, 1995 shall be vested in his or her Profit Sharing Account and
Pre-2006 Matching Contributions Account in accordance with the following
schedule:

 

13. Section 8.1(c) is amended by deleting the third sentence therein in its
entirety.

 

14. Section 8.2(c)(A) is amended in its entirety as follows:

 

(A) A financial hardship shall be deemed to exist if the Participant certifies
to the 401(k) Administrator that the financial need is on account of:

 

(i) expenses for (or necessary to obtain) medical care that would be deductible
under section 213(a) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

 

(ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

(iii) payment of tuition, related educational fees, and room and board expenses
for a maximum period of the next 12 months of post-secondary

 

4



--------------------------------------------------------------------------------

education for the Participant, or the Participant’s spouse, children, or
dependents (as defined in section 152 of the Code, and, for taxable years
beginning on or after January 1, 2005, without regard to section 152(b)(1),
(b)(2) and (d)(1)(B) of the Code);

 

(iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

 

(v) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code,
and for taxable years beginning on or after January 1, 2005, without regard to
section 152(d)(1)(B) of the Code);

 

(vi) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

 

(vii) such other immediate and heavy financial needs as determined by the
Commissioner of the Internal Revenue Service and announced by publication of
revenue rulings, notices or other documents of general applicability.

 

15. Section 8.2(c)(B) is amended in its entirety as follows:

 

(B) A Participant may request a hardship distribution only to the extent the
amount of the distribution is not in excess of the amount required to satisfy
the financial need and the need cannot be relieved from other resources that are
reasonably available to the Participant. The Participant shall be required to
submit any supporting documentation as may be requested by the 401(k)
Administrator.

 

16. Section 8.2(c)(C) is amended in its entirety as follows:

 

(C) A distribution shall be deemed necessary to satisfy an immediate and heavy
financial need if (i) the Participant has obtained all other currently available
distributions (including withdrawals from the Participant’s After-Tax Account
and Rollover Account), other than hardship distributions, and non-taxable (at
the time of the loan) loans available under the Plan and all other plans
maintained by an Employer, and (ii) the Participant is prohibited under the
terms of the Plan or an otherwise legally enforceable agreement from making any
elective contributions and employee contributions to the Plan and all other
plans maintained by an Employer until the first payroll period following the
first Entry Date which is at least 6 months after the date of the hardship
distribution. Such a Participant may elect to re-commence making Salary Deferral
Contributions in accordance with the procedures established by the 401(k)
Administrator pursuant to Section 4.2.

 

5



--------------------------------------------------------------------------------

17. Section 8.9(c) is amended in its entirety as follows:

 

(c) Sale of Assets or Subsidiary. Such a Participant who has not incurred a
Separation from Service (as hereinafter defined) and has not attained age 59 1/2
as of the date his or her employment with an Employer terminates shall be
eligible to receive a distribution of his or her Salary Deferral Contribution
Account in accordance with Section 8.5(d) only if the Successive Employer does
not maintain the Plan after the Participant’s employment terminates, within the
meaning of U.S. Treasury Regulation § 1.401(k)-1(d)(2).

 

18. Section 8.9(f)(i) is amended in its entirety as follows:

 

(i) “Separation from Service” shall mean the date on which a Participant has a
“severance from employment” with the meaning of section 401(k)(2)(B)(i)(I) of
the Code. The determination of whether a Participant has incurred a Separation
from Service shall be made by the Committee in its sole and absolute discretion
and shall be conclusive and binding on all persons.

 

19. Section 9.6(e) is amended by deleting the second sentence in its entirety
and replacing it with the following:

 

Furthermore, any such contributions shall not be taken into account for purposes
of the average deferral percentage test or average contribution percentage test
described in Section 4.5(a) and (b).

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 21 day of December, 2005.

 

HEALTH NET, INC. By:  

/s/ Karin D. Mayhew

--------------------------------------------------------------------------------

    Karin D. Mayhew Its:   Senior Vice President, Organization     Effectiveness

 

6